AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                FILED
                                                                                                                FEB       6 2019
                                       UNITED STATES DISTRICT COUR
                                                                                                         CLERK, U.S. DISTR!CT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA                               SOU ER     !STRICT OF CALIFORNIA
                                                                                                       BY                          DEPUTY
             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIM
                                  v.                                (For Offenses Committed On or After November 1, 1987)


       MARCO ANTONIO RAYO-MARTINEZ (1)                                 Case Number:          l 8CR5583-BAS

                                                                    STEPHEN LEMISH
                                                                    Defendant's Attorney
USM Number      81381298
0 -
THE DEFENDANT:
~    pleaded guilty to count(s)        ONE (1) OF THE INFORMATION

0    was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                    Nature of Offense                                                                Number(s)
18USC 1546                         FRAUD AND MISUSE OF VISAS, PERMITS, AND OTHER                                       I
                                   ENTRY DOCUMENTS




    The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
0    The defendant has been found not guilty on count(s)

0    Count(s)                                                 is          dismissed on the motion of the United States.

      Assessment : $100 REMITTED.



0     JVTA Assessment*:$
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
~     No fine                0 Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                MARCO ANTONIO RAYO-MARTINEZ (1)                                           Judgment - Page 2 of 2
CASE NUMBER:              18CR5583-BAS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       D     at                                               on
       D     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL
